B. F. SAFFOLD, J.
-The complaint sufficiently shows the character in which the plaintiff sues. The judgment must follow the complaint, and the denomination of the plaintiff in it, must be referred to the more particular description of the capacity in which he sues, as set forth in his complaint.
The error assigned, that judgment was rendered without the intervention of a jury, is not sustained by the record. In a judgment by default, the note which was the cause of action, is not a part of the record on appeal. The writing-described in the complaint ascertains the plaintiff’s demand.
The judgment is affirmed.